DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With regard to Claim 8: “.. wherein the conversion framework is configured: to identify a legacy schema for execution by a legacy payroll system; to identify a set of functions and rules within a processing flow of the legacy schema; and to generate the external payroll policy in a selected format type, wherein the external payroll policy is generated according to a processing flow of the functions and rules that were identified within the legacy schema.”
Examiner has noted that a “conversion framework” (i.e., a software module) is being configured to do things but the steps are not actually executed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
	Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that “A method for generating an external payroll policy for a payroll system” of claims 1-21 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 8, the limitations directed to additional elements include: “A computer system comprising: a display system; a graphical user interface displayed on the display system; a hardware processor unit”
In exemplary claim 1, limitations reciting the abstract idea are as follows: “identifying, by the computer system, a set of functions and rules within a processing flow of the legacy schema” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers a flow of process performed in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about identifying, a set of functions and rules within a processing flow of the legacy schema specifying the external payroll policy in a selected format type, wherein a user generate the external payroll policy according to a processing flow of the functions and rules that were identified within the legacy schema. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
In exemplary claim 8, limitations reciting the abstract idea are as follows: a conversion framework in the computer system for generating an external payroll policy for a payroll system (intended use), wherein the conversion framework is configured: to identify a legacy schema (on a computer screen identify a schema – mental process) for execution by a legacy payroll system (intended use); to identify (identifying on computer screen – metal process) a set of functions and rules within a processing flow of the legacy schema; and to generate (generating the external policy by looking at the existing legacy rules – this step implies that a user is configuring a computer system without specifying exactly what is going to be done. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of configuring system to perform payroll system based on given set of steps, rules or instruction (schema). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to “A computer system comprising: a display system; a graphical user interface displayed on the display system; a hardware processor unit”  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner.  (See also MPEP § 2106.05 (d)(II))
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrates the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general-purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, 10, 11, 14, 15, 16, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsyganskiy et al., US 20060294158, hereinafter Tsyganskiy, in view of Van den Heever et al., US 20190080418 hereinafter of Van den Heever.

As per claim 1, (With respect to claim 1, Tsyganskiy discloses) A method for generating an external payroll policy for a payroll system, the method comprising: identifying, by a computer system, a legacy schema for execution by a legacy payroll system; (Tsyganskiy in paragraph [0038] teaches programming the source code driver to execute any payroll schema for running a payroll business application: [0038] “The source code driver 344 knows how to execute any schema, which is part of configuration data 346, and a schema is required to run an application; e.g., a payroll schema is required to run a payroll business application.”)

identifying, by the computer system, a set of functions and rules within a processing flow of the legacy schema; (Tsyganskiy in paragraph [0029] teaches using function “HRS.times.RATE” for multiplying the employee's hours worked by the employee's hourly wage rate based on a specified rule(s) associated with function.(Tsyganskiy [0029] “More specifically, employee data 210 from the employee wage type 200 may be used by a workflow or schema that implements payroll process 215. In the example shown, the first function of payroll process 215 may be the "HRS.times.RATE" function 225, which may multiply the employee's hours worked by the employee's hourly wage rate. The data specifying the hours and hourly rate may be derived from the employee's wage type 200. As shown in this example, information regarding how to perform the "HRS.times.RATE" function 225 is specified by a rule(s) 226 (rule "A" in FIG. 2C) associated with function 225.”)

and generating, by the computer system, the external payroll policy in a selected format type, (Tsyganskiy in paragraph [0070] discloses a method of satisfying payroll business requirements by employing the payroll application in an SAP R/3 system, includes business application structures, which are logical entities (i.e., “payroll policy”) embodied in various database tables or other data formats. (i.e., “in a selected format type”). Tsyganskiy [0070]: “As shown, a business application 755, such as the Payroll application in an SAP R/3 system, includes business application structures 757, which are logical entities embodied in various database tables or other data formats.”)

wherein the external payroll policy is generated according to a processing flow of the functions and rules that were identified within the legacy schema.  (Tsyganskiy in paragraph [0029] discloses that employee data from the employee wage type may be used workflow or schema (i.e., “processing flow of the functions and rules that were identified within the legacy schema.” as claimed) by a that implements payroll process. Tsyganskiy [0029] “More specifically, employee data 210 from the employee wage type 200 may be used by a workflow or schema that implements payroll process 215. In the example shown, the first function of payroll process 215 may be the "HRS.times.RATE" function 225, which may multiply the employee's hours worked by the employee's hourly wage rate.”)

(With respect to claim 1, Tsyganskiy does not explicitly discloses a step for generating a payroll policy) wherein the external payroll policy is generated according to a processing flow
However, Van den Heever in paragraph [0045] teaches a step for configuring policy mining system to generate payroll policy instance for running payroll for an organization. Van den Heever [0045]: “In this depicted example, information environment 200 includes policy mining system 108 previously shown in block form in FIG. 1. As depicted, policy mining system 108 generates policy instance 202 for running payroll 204 for organization 206 using a policy-based payroll system, such as payroll processing system 110 shown in block form in FIG. 1.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Van den Heever's teaching would have allowed to generate customized payroll instance by satisfying the payroll policy for a particular organization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Van den Heever into the system of Tsyganskiy because, they are analogous art as being directed to the same field of endeavor, the system and method of implementing a payroll system. (See Tsyganskiy [0026], [0029], FIG.57 and Van den Heever [abstract], [0010])

As per claim 2, (Tsyganskiy discloses) The method of claim 1, wherein identifying, by the computer system, the set of functions and rules further comprises: logging, by the computer system, a sequence of calls to the functions and rules according to the processing flow of the legacy schema; (Tsyganskiy [0031] “Similarly, the "SUBTRACT DEDUCTIONS" function 240, "SUBTRACT ALIMONY" function 245, and "CUMULATE" function 250 are performed as the illustrated workflow progresses, and the rules associated with each function may be similarly affected by the corresponding attributes 205 in the employee's wage type 200.”)

and for each call in the processing flow, recording, by the computer system, parameters passed to a corresponding function or rule that was called.  (Tsyganskiy [0243] “in one embodiment, the user may specify various filter parameters, which may be object attributes such as a wagetype name, number, rate, rate currency, amount, or amount currency, by selecting checkbox(es) 6301 associated with the desired filter parameter(s).”)

As per claim 3, (Tsyganskiy discloses) The method of claim 2, wherein generating, by the computer system, the external payroll policy further comprises: generating, by the computer system, a set of conversion rules for the sequence of calls; (Tsyganskiy [0050] “This mapping process may be automated by defining a set of mapping rules used by a conversion engine to take input business object data for business objects and convert it into a corresponding object-oriented language object as described further below.”)

and generating, by the computer system, a configuration table from the set of conversion rules, wherein the configuration table enables a user to configure the external payroll policy (Tsyganskiy [0036] “.. for example, information regarding when a new employee joined the company. Configuration data 346 contains information controlling the operation of business application A 340 and is typically stored in database tables accessible to users who can customize the payroll application for their business needs by modifying configuration data 346.”)

and a mapping between the legacy schema and a selected format type for the external payroll policy.  (Tsyganskiy in paragraph [0049] teaches a method for representing (i.e., “mapping”) business object with rules and schemas. (i.e., “legacy schema and a selected format type”) “... Business objects which contain executable code constructs, such as rules and schemas in an R/3 payroll application, may be represented using OOP objects having code, such as a class with methods or functions,”)

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsyganskiy, in view of Van den Heever and further in view of Lubczynski et al. US 2017/0186099 hereinafter Lubczynski.

As per claim 4, (Tsyganskiy does not explicitly disclose) The method of claim 3, wherein generating, by the computer system, the set of conversion rules further comprising: generating, by the computer system, a plain language description for each call of the processing flow of the legacy schema, wherein each conversion rule associates the plain language description of a call with the parameters passed to the corresponding function or rule.  
However, Lubczynski teaches a method of associating error rules with plain language such as “The EIN must include only numbers and 9 digits” by creating a template having fillable fields (i.e., “description of a call with the parameters passed”) Lubczynski [0070] “a schema error explanation associated with an error rule for checking the format of an EIN may be a complete sentence such as “The EIN must include only numbers and 9 digits.” The schema error explanation may be a template having fillable fields and the error check engine 150 may be configured to provide the explanation as well as providing a description of the specific erroneous input” [0073] “The explanation engine 154 may be configured to utilize the narrative explanation, fragments, expressions, and/or partial statements of the error explanations to generate natural language expressions that are more easily understood by a user.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because the Lubczynski’s teaching would have allowed to generate a message describing the error to help user understand in plain language in response to the action performed by the user.

Claims 5, 6, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsyganskiy, in view of Van den Heever further in view of Sundar et al., US 2021/0303595, hereinafter Sundar. 

As per claim 5, (Tsyganskiy does not explicitly disclose) The method of claim 3, wherein the selected format type is a domain-specific language comprised of structured data objects, wherein each structured data object comprises composable data nodes that are composed according to the domain-specific language to form the structured data object.  
However, Sundar teaches a method of creating the abstract syntax tree (AST) structure composing a well-defined data nodes constructs, joined together in a domain-specific language. (Sundar [0060] “... the abstract syntax tree (AST) structure is composed of well-defined data nodes constructs, joined together in a domain-specific language. Because the data node constructs are well-defined when they are constructed, interpreter 214 executes the composition of structured data objects without compilation. Data node constructs are composed into well-defined structured data objects according to selected block types and properties, replacing the tokenization and parsing that would otherwise occur during compilation.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sundar's teaching would have allowed to improve usability of system by utilizing the data node constructs are composed into well-defined structured data objects according to selected block types and properties)

As per claim 6, (Tsyganskiy does not explicitly disclose) The method of claim 5, wherein generating, by the computer system, the external payroll policy further comprises: transforming, by the computer system, the set of functions and rules into a set of composable data nodes, wherein each function and rule that was identified within the processing flow of the legacy schema corresponds to one or more node of the set of composable data nodes; and composing, by the computer system, the set of composable data nodes according to the domain-specific language to form a structured data object that implements the external payroll policy for the payroll system.  
However, Sundar teaches a method of configuring the business rule and workflow module. to create, join, merge, or otherwise manipulate composable data nodes in order to create miniapps, collections, and bundles (Sundar [0057] “Business rule and workflow module 208 is computer code which computer 210 may use to create, join, merge, or otherwise manipulate composable data nodes in order to create miniapps, collections, and bundles.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sundar's teaching would have allowed to improve usability of system by configuring business rule and workflow module for manipulating data nodes to satisfy various business requirements.

As per claim 7, (Tsyganskiy does not explicitly disclose) The method of claim 5, further comprising: interpreting, by the payroll system, the structured data object to implement the external payroll policy; and performing, by the payroll system a payroll operation according to the external payroll policy.  
However, Van den Heever discloses a method of creating policy templates to perform operations (i.e., “payroll operation) such as, a group of calculations, algorithms, formulas, and combinations thereof used to implement payroll rules (i.e., “according to the external payroll policy”) (Van den Heever [0057] In this illustrative example, policy templates 226 include operations 234. Operations 234 are a group of calculations, algorithms, formulas, and combinations thereof used to implement payroll rules 212 in policy templates 226. Different ones of policy templates 226 may use different ones of operations 234 to implement different ones of payroll rules 212.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Van den Heever’s teaching would have allowed to perform necessary payroll operations such as, group of calculations, algorithms, formulas, and combinations to implement payroll rules.

As per claim 8, A computer system comprising: a display system; a graphical user interface displayed on the display system; a hardware processor unit; and a conversion framework in the computer system for generating an external payroll policy for a payroll system, wherein the conversion framework is configured: to identify a legacy schema for execution by a legacy payroll system; to identify a set of functions and rules within a processing flow of the legacy schema; and to generate the external payroll policy in a selected format type, wherein the external payroll policy is generated according to a processing flow of the functions and rules that were identified within the legacy schema.  
Claims 8 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 9, The computer system of claim 8, wherein in identifying the set of functions and rules, the conversion framework is further configured: to log a sequence of calls to the functions and rules according to the processing flow of the legacy schema; and for each call in the processing flow, to record parameters passed to a corresponding function or rule that was called.  
Claims 9 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

10. The computer system of claim 9, wherein in generating the external payroll policy, the conversion framework is further configured: to generate a set of conversion rules for the sequence of calls; and to generate a configuration table from the set of conversion rules, wherein the configuration table enables a user to configure the external payroll policy and a mapping between the legacy schema and a selected format type for the external payroll policy.  
Claims 10 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

11. The computer system of claim 10, wherein in generating the set of conversion rules, the conversion framework is further configured: generating a plain language description for each call of the processing flow of the legacy schema, wherein each conversion rule associates a plain language description of a call with the parameters passed to the corresponding function or rule. 
Claims 11 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
12. The computer system of claim 10, wherein the selected format type is a domain-specific language comprised of structured data objects, wherein each structured data object comprises composable data nodes that are composed according to the domain-specific language to form the structured data object.
Claims 12 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
13. The computer system of claim 12, wherein in generating the external payroll policy, the conversion framework is further configured: to transform the set of functions and rules into a set of composable data nodes, wherein each function and rule that was identified within the processing flow of the legacy schema corresponds to one or more node of the set of composable data nodes; and to compose the set of composable data nodes according to the domain-specific language to form a structured data object that implements the external payroll policy for the payroll system.  
Claims 13 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

14. The computer system of claim 12, further comprising: interpreting, by a payroll system, the structured data object to implement the external payroll policy; and performing, by a payroll system, a payroll operation according to the external payroll policy. 
Claims 14 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
15. A computer program product for generating an external payroll policy for a payroll system, the computer program product comprising: a computer-readable storage media; and program code, stored on the computer-readable storage media, for identifying a legacy schema for execution by a legacy payroll system; program code, stored on the computer-readable storage media, for identifying a set of functions and rules within a processing flow of the legacy schema; program code, stored on the computer-readable storage media, for generating the external payroll policy in a selected format type, wherein the external payroll policy is generated according to a processing flow of the functions and rules that were identified within the legacy schema. 
Claims 15 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
16. The computer program product of claim 15, wherein the program code for identifying the set of functions and rules further comprises: program code, stored on the computer-readable storage media, for logging a sequence of calls to the functions and rules according to the processing flow of the legacy schema; and program code, stored on the computer-readable storage media, for recording parameters passed to a corresponding function or rule for each call in the processing flow. 
Claims 16 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
17. The computer program product of claim 16, wherein the program code for generating the external payroll policy further comprises: program code, stored on the computer-readable storage media, for generating a set of conversion rules for the sequence of calls; program code, stored on the computer-readable storage media, for generating a configuration table from the set of conversion rules, wherein the configuration table enables a user to configure the external payroll policy and a mapping between the legacy schema and a selected format type for the external payroll policy. 
Claims 17 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
18. The computer program product of claim 17, wherein the program code for generating the set of conversion rules further comprises: program code, stored on the computer-readable storage media, for generating a plain language description for each call of the processing flow of the legacy schema, wherein each conversion rule associates the plain language description of a call with the parameters passed to the corresponding function or rule. 
Claims 18 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
19. The computer program product of claim 17, wherein the selected format type is a domain-specific language comprised of structured data objects, wherein each structured data object comprises composable data nodes that are composed according to the domain-specific language to form the structured data object. 
Claims 19 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

20. The computer program product of claim 19, wherein the program code for generating the external payroll policy further comprises: program code, stored on the computer-readable storage media, for transforming the set of functions and rules into a set of composable data nodes, wherein each function and rule that was identified within the processing flow of the legacy schema corresponds to one or more node of the set of composable data nodes; and program code, stored on the computer-readable storage media, for composing the set of composable data nodes according to the domain-specific language to form a structured data object that implements the external payroll policy for the payroll system. 
Claims 20 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
21. The computer program product of claim 19, further comprising: program code, stored on the computer-readable storage media, for interpreting the structured data object to implement the external payroll policy; and performing a payroll operation according to the external payroll policy.
Claims 21 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
DATA AGNOSTIC MONITORING SERVICE (Yara et al., US 2021/0117299) – A method, computer system, and computer program product for managing application availability in a micro services environment. A monitoring application listens for an event message that indicates an unavailability of critical data. The monitoring application receives the event message over a message pipeline.




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154